Citation Nr: 1742952	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-45 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1961 to October 1963, with additional service in the Army Reserve.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The claims were remanded in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

While further delay is regrettable, additional development is warranted before the claims on appeal may be decided. 

The Veteran contends that he has an acquired psychiatric disorder, claimed as PTSD, and bilateral knee disabilities due to an in-service motor vehicle accident.  He asserts that the accident caused a period of unconsciousness with a prolonged hospitalization and resulted in a right hip injury that caused or aggravated his current knee disabilities.  Service personnel records associated with the file pursuant to a November 2016 remand indicate the Veteran was a passenger in a motor vehicle that was struck by a train in March 1963 and sustained a possible concussion.  

The Board finds remand is again required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  As directed by the November 2016 remand, the agency of original jurisdiction (AOJ) was to make all appropriate attempts to obtain hospital records related to the Veteran's in-service treatment; a report of medical history at separation indicated he was hospitalized at the 97th General Hospital for a brain contusion and a March 1963 casualty report confirmed treatment in a United States hospital in Frankfurt, Germany, APO 757.  Although there is some discrepancy in the record as to the date of the in-service accident, a casualty message to the Veteran's mother indicated the injury occurred on March 1, 1963.  There is no indication that the AOJ completed any development in response to this directive.  As such, additional development is required with regard to these military treatment facility records.  See Stegall v. West, 11 Vet. App. 268 (1998); see also VA's Adjudication Manual (M21-1), Part III, Subpart iii, 2.B.4 (accessed September 22, 2017) (outlining the procedures for obtaining clinical records). Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

In addition, the Board notes that the Veteran did not report to his scheduled VA psychiatric examination on June 27, 2017, even though he did appear for his examination of the bilateral knees on June 9, 2017, and was seen by a VA provider for medication refills on June 26, 2017.  In a July 5, 2017, VA treatment record, the Veteran reported that a fire destroyed his home and that he was temporarily staying with a friend.  Based on the foregoing, the Board finds the Veteran should be afforded an additional opportunity to attend a VA examination to determine whether he has an acquired psychiatric disorder, to include PTSD, related to his active service. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	Obtain updated VA treatment records dating since August 2017.

2.	The RO should obtain the Veteran's in service hospitalization records relating to his March 1963 motor vehicle accident in which his car was struck by a train. Specifically, attempts should be made to obtain the Veteran's in hospital treatment records from the 97th General Hospital in Frankfurt, Germany, and/or the United States hospital in Frankfurt, Germany, APO 757 should be obtained.

All attempts to obtain these records should be documented and any inability to obtain them should follow the procedures in 38 C.F.R. § 3.159 (2016).

3.	After completing any records development, the claims file should then be sent to an examiner to determine the nature and etiology of any acquired psychiatric disability present during the period of the claim and whether such is related to the Veteran's active service.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should identify each acquired psychiatric disorder present during the period of the claim.  The examiner should confirm or rule out a diagnosis of PTSD.

If PTSD is diagnosed, the examiner should list all stressors contributing to the diagnosis.  The examiner should address the personnel records indicating the Veteran was involved in a motor vehicle accident in March 1963 and assessed with a possible concussion.

For each psychiatric disorder present during the period of the claim other than PTSD, the examiner is directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it arose in service or is causally related to service.  

A rationale must be provided for any opinion expressed.  The examiner should specifically consider the pertinent evidence of record, to include a November 2015 private opinion diagnosing dysthymic disorder and PTSD, an October 2005 private medical opinion relating psychiatric symptoms to the in-service motor vehicle accident, and G.H.'s statements that the Veteran's behavior changed after the in-service accident.

4.	If additional service records are obtained, the AOJ should obtain additional medical opinions with regard to left and right knee disabilities. The examiner must review the entire file, including the newly obtained service records.

The examiner should identify all right and left knee disabilities.

For each disability identified, the examiner should provide an opinion as to whether the identified disability is at least as likely as not (50 percent probability or greater) related to the Veteran's active service, to include his March 1963 motor vehicle accident.

A complete rationale for all opinions must be included. 

5.	After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




